Case: 18-14216   Date Filed: 06/12/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14216
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:17-cr-00047-HES-MCR-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus
BOBBY RATCLIFFE,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (June 12, 2019)

Before MARCUS, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:

      Ronald Falcon, appointed counsel for Bobby Ratcliffe in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 18-14216    Date Filed: 06/12/2019   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ratcliffe’s conviction and sentence are AFFIRMED.




                                         2